DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-31 and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 2016/0198788).
Larsen discloses a sole structure for an article of footwear including an upper (100), the sole structure comprising:
(1) regarding Claim 21:
	a bladder member (210 [0055]) having an interior cavity (270) filled with a fluid ([0055]), the bladder member including an upper surface (top surface of 210) opposing the upper, a lower surface (bottom surface of 210) opposing a side wall of 212) extending (1) between the upper surface and the lower surface and (ii) around an entire perimeter of the sole structure; and
an illumination device (300) operable to direct light into the interior cavity to illuminate the side surface around the perimeter of the sole structure ([0048], [0055]).
	(2) regarding Claims 25 and 35:
wherein the illumination device includes a first light (front end of 350; [0050]) extending in a direction toward a medial side of the bladder member and operable to selectively transmit light toward the medial side (along 220), a second light (lateral rear end of 350) extending in a direction toward a lateral side of the bladder member (horizontally toward the heel) and operable to selectively transmit light toward the lateral side (350 is operable to emit light along this side), and a third light (medial 350) disposed between the first light and the second light, extending in a direction along a longitudinal axis of the bladder member, and operable to selectively transmit light in a direction toward one of a forefoot region of the bladder member and a heel region of the bladder member (See Fig 2 & 6).
	(3) regarding Claims 26 and 36:
wherein at least one of the first light, the second light, and the third light is a light emitting diode (LED) ([0050]).
	(4) regarding Claim 27:
See Fig 5).
	(5) regarding Claim 28:
wherein the illumination device is operable to illuminate selective perimeter regions of the sole structure at the side surface (See Fig 5 and [0048], [0055]).
	(6) regarding Claim 29:
further comprising a controller operable to control the illumination device based on an operational state of the article of footwear ([0048]).
	(7) regarding Claims 30 and 40:
An article of footwear incorporating the sole structure of Claim 21 (See Fig 1).
(8) regarding Claim 31:
	a bladder member (210 [0055]) having an interior cavity (270) filled with a fluid ([0055]), the bladder member including an upper surface (top surface of 210) opposing the upper, a lower surface (bottom surface of 210) opposing a ground-contacting surface of the sole structure, and a side surface (side wall of 212) extending (1) between the upper surface and the lower surface and (ii) around an entire perimeter of the sole structure; and
an illumination device (300) operable to selectively illuminate the sole structure at the side surface around the entire perimeter of the sole structure (See Fig 5 and [0048], [0055]).
	(9) regarding Claim 37:
[0055]-provides padding).
	(10) regarding Claim 38:
wherein the illumination device is operable to illuminate the side surface with different colors based on at least one condition-responsive parameter ([0009]).
 	(11) regarding Claim 39:
further comprising a controller operable to control the illumination device based on an operational state of the article of footwear ([0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2016/0198788) in view of Rice (US 2013/0213147).
(1) regarding Claims 22 and 32:
	Larsen discloses all of the subject matter above.  However Larsen does not disclose a recess and the illumination device disposed within the recess.
	Rice, in the same field of endeavor, discloses:
(131) includes a recess (24) extending into the interior void (Fig 3 & 4), the illumination device (22) being disposed within the recess.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder of Larsen to include the recess as taught by Rice, in order to provide the user easy access to the illumination device for replacing elements of the device for continued use, such as a battery. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.
(2) regarding Claims 23 and 33:
	The combination of Larsen and Rice further discloses:
	wherein the illumination device selectively transmits light into the interior cavity through the upper surface (see 131, 24 and 22 of Rice).
 (3) regarding Claims 24 and 34:
	The combination of Larsen and Rice further discloses:
	wherein the illumination device selectively transmits light into the interior cavity through the upper surface (see 131, 24 and 22 of Rice).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844